Case 5:18-cv-00803-XR Document 53 Filed 11/16/20 Page 1 of 2
Case: 20-50440 Document: 00515639833 Page:1 Date Filed: 11/16/2020

nited States Court of Appeals FILED

 

for the fifth Circuit NOV 16 2020
SeEran ERIE oe POG
No. 20-50440 "~ DEPUTY CLERK

ETTA FANNING,
Plaintiff—Appellant,
versus
CITY OF SHAVANO PARK, TEXAS,

Defendant— Appellee.

 

Appeal from the United States District Court
for the Western District of Texas
USDC No. 3:18-CV-803 V0

 

Before DENNIS, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:

IT IS ORDERED that the appellant’s motion for the judgment to
be vacated in full and the case remanded for reconsideration in the district
courtis CARRIED WITH THE CASE.

IT IS FURTHER ORDERED that the appellant’s alternative
motion for the judgment to be vacated as to any claims for prospective

relief, and her claims for declaratory and injunctive relief be remanded for
consideration by the district court is CARRIED WITH THE CASE.
Case 5:18-cv-00803-XR Document 53 Filed 11/16/20 Page 2 of 2
Case: 20-50440 Document: 00515639833 Page:2 Date Filed: 11/16/2020

No. 20-50440

IT IS FURTHER ORDERED that the appellant’s alternative
motion for the remainder of her appeal pending in this court be stayed until
resolution of remanded proceedings in the district court is DENIED.

IT IS FURTHER ORDERED that the appellant’s alternative
motion for the appellant’s brief deadline to be extended to ten days after the
Court resolves this motion is GRANTED.
